Judge Hatcher and I fully concur in points one and two of the syllabus and in so much of the opinion as pertains thereto.
We do not concur in point three or in the reasoning on which it is based.
Clearly, under the last sentence of section 33, article 5, chapter 3, Code 1931, a party at whose instance a recount is conducted must pay the costs if the result of the election be not changed by the recount. With reference to that statutory requirement, this court stated in Goff v. Young, 61 W. Va. 693,57 S.E. 328, 329: "The evident purpose of this clause is to discourage groundless demands for recounts, and unjust impositions of costs and expenses on counties, by requiring the demandants to *Page 697 
reimburse the counties in the event of failure to change results. To this extent, such proceedings are undertaken at the hazard of those who institute them." In order that public funds may be safeguarded against wasteful expenditure occasioned by ill-advised demands for recounts, we are of opinion that a canvassing board may, with all propriety, provide for security for costs, contingent upon the result of the recount.
The canvassing board is made up of the members of the county court of the county, and, in the latter capacity, they constitute the county's fiscal agency. So, when they are sitting as a canvassing board, it is meet that they should not be disregardful of the county's financial interests but should be alert to protect the same, while, at the same time, imposing no hardships on any individual. We are of opinion that a reasonable requirement for security for costs, in event the recount fails, is for the protection of public funds and imposes no hardship of which any candidate may legally complain, and that the right to make such exaction is incidental to the expressly declared powers of the board. There is nothing in the record tending to show that the action of the canvassing board was unreasonable. Therefore, we think the circuit court was in error in requiring the board to proceed with the recount without security for costs.
It is for these reasons that we cannot agree with the majority of the court in respect of point three of the syllabus and the discussion in the opinion bearing thereon.